Jerry Garrison <jerrysfundraisers@gmail.com>

To:j.vandevere@yahoo.com

Feb 6 at 4:11 PM

To whom it may concern:

I am Joe Vandevere’s brother in law.

I have known him since he and Wendy were married, probably a couple of decades.

He has had some rough years in the past but I truly believe those years are behind him now. He has
been drug free for something on the order of seven years or longer.

I have seen Joe take responsibility for his actions and feel he wants nothing more than to be the most
upstanding man and father to his sons he can be.

If there is a another chance available to Joe to prove his sincerity as a model citizen I am sure it would be
an investment well made into his future. He, his sons, wife and community will benefit for it.

Regards,



Jerry Garrison

704 640 7733 cell phone

800 729 3907 world phone

Helping Young People Realize their Dreams since 1990

Veteran Owned




      Case 1:19-cr-00063-MOC-WCM Document 56 Filed 06/01/20 Page 1 of 1
